PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gibson et al.
Application No. 16/060,949
Filed: June 10, 2018
For: LARGE FORMAT 3D PRINTING AUGMENTED WITH 3D SCANNING AND ANOMOLY TRACKING FEEDBACK
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed March 23, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file an inventor’s oath or declaration or substitute statement for each named inventor no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath and Declaration (Notice), mailed 
December 31, 2019. The issue fee was timely paid on January 5, 2020. Accordingly, the date of abandonment of this application is January 6, 2020. A Notice of Abandonment was mailed January 13, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (2) and (3) above.

As to item (2)

Petitioner has submitted $525 for the payment of the required petition fee under 37 CFR 1.17(m) along with a Certification of Micro Entity Status. However, the Certification of Micro Entity Status filed on January 5, 2020, cannot be accepted as it is not properly signed per 37 CFR 1.33(b) because the applicant (i.e., ORD SOLUTIONS INC.) is a juristic entity and therefore all papers in the application must be signed by a patent practitioner. As a result, the petition is considered as not being submitted with the proper petition fee. 

Petitioner is directed to 37 CFR 1.33(b), which states:

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

In the instant case, as the applicant (i.e., ORD SOLUTIONS INC.) is a juristic entity, all papers in the application must be signed by a patent practitioner.  

As to item (3)
 
The present petition and the statement of unintentional delay is not acceptable because the petition was submitted without a proper signature under 37 CFR 1.33(b) for reasons discussed above. Namely, the petition is being signed on behalf of a juristic entity applicant. A juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. All papers submitted on behalf of a juristic entity must be signed by a patent practitioner. A juristic entity may sign substitute statements, small entity assertions, terminal disclaimers, powers of attorney, and submissions under 37 CFR 3.73(c) for an assignee to establish ownership of patent property if the assignee is not the original applicant.  See 37 CFR 1.31.




Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).